Citation Nr: 0528762	
Decision Date: 10/26/05    Archive Date: 11/09/05

DOCKET NO.  05-09 180	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Dennis F. Chiappetta, Counsel





INTRODUCTION

The appellant is a veteran who served on active duty from May 
1943 to December 1945 and again from September 1947 to 
September 1951.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from a March 2004 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Louis, Missouri, which denied service 
connection for hearing loss and tinnitus.  


FINDINGS OF FACT

1.  The veteran's bilateral hearing loss was not present 
during service or for decades thereafter, and the 
preponderance of the evidence is against a causal link 
between his hearing loss and any remote incident of service, 
to include acoustic trauma.

2.  The veteran's tinnitus was not present during service or 
for decades thereafter, and the preponderance of the evidence 
is against a causal link between his claimed tinnitus and any 
remote incident of service, to include acoustic trauma.


CONCLUSIONS OF LAW

1.  Hearing loss was not incurred in or aggravated by active 
service, nor may sensorineural hearing loss be presumed to 
have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1131, 5107  (West 2002); 38 C.F.R. §§ 3.303, 3.304, 
3.307, and 3.309 (2004).

2.  Tinnitus was not incurred in or aggravated by active 
service.  38 U.S.C.A. 
§§ 1101, 1110, 1131, 5107  (West 2002); 38 C.F.R. §§ 3.303, 
3.304 (2004).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
appellant's claims folder, which includes, but is not limited 
to:  the appellant's contentions; VA audio examination report 
dated in February 2004; records from separation from service; 
DD Form 214s; and lay statements.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, each piece 
of evidence submitted by the appellant or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81(Fed. Cir. 2000) (the 
Board must review the entire record, but does not have to 
discuss each piece of evidence).  Rather, the Board's 
analysis below will focus specifically on what the evidence 
shows, or fails to show, with regard to each claim.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the claimant). 

In January 2003, the veteran initiated his claims for service 
connection for hearing loss and tinnitus.  In a statement on 
his claim he indicated that his current hearing loss and 
tinnitus are the result of being in close proximity to large 
guns as they were firing during WW II.  He stated that his 
ears bled and rang so much that he could not hear for a 
while.  In a July 2003 statement he indicated that his 
inservice duty during WW II placed him in front of 155mm 
artillery pieces while they fired over top of him.  He noted 
that subsequent to service, he did not have any jobs that 
exposed him to loud noises.  

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110 and 1131.  For the 
showing of chronic disease in service there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time.  38 C.F.R. § 3.303(b).  If chronicity 
in service is not established, a showing of continuity of 
symptoms after discharge is required to support the claim.  
Id.  Service connection may be granted for any disease 
diagnosed after discharge, when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

To establish entitlement to service connection, there must 
be: (1) a medical diagnosis of a current disability; (2) 
medical or, in certain circumstances, lay evidence of in- 
service occurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between an in-service injury 
or disease and the current disability.  Hickson v. West, 12 
Vet. App. 247, 253 (1999).

Where a veteran served continuously for 90 days or more 
during a period of war, or during peacetime service after 
December 31, 1946, and organic diseases of the nervous system 
(to include sensorineural hearing loss) become manifest to a 
degree of 10 percent within 1 year from date of termination 
of such service, such disease shall be presumed to have been 
incurred in service, even though there is no evidence of such 
disease during the period of service.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.
	
Satisfactory lay or other evidence that an injury or disease 
was incurred or aggravated in combat will be accepted as 
sufficient proof of service connection if the evidence is 
consistent with the circumstances, conditions or hardships of 
such service even though there is no official record of such 
incurrence or aggravation.  38 U.S.C.A. § 1154(b); 38 C.F.R. 
§ 3.304(d).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

As discussed below, the veteran's service medical records are 
not obtainable, and it is presumed that they were destroyed 
in a fire at the National Personnel Records Center (NPRC) in 
1973.  There is a heightened obligation to explain findings 
and to carefully consider the benefit of the doubt rule in 
cases such as this.  O'Hare v. Derwinski, 1 Vet. App. 365, 
367 (1991). The case law does not, however, lower the legal 
standard for proving a claim for service connection, but 
rather increases the Board's obligation to evaluate and 
discuss in its decision all of the evidence that may be 
favorable to the claimant. See Russo v. Brown, 9 Vet. App. 46 
(1996).

With respect to claims for service connection for hearing 
loss, the United States Court of Appeals for Veterans Claims 
(Court) has held that the threshold for normal hearing is 
from 0 to 20 decibels, and that higher threshold levels 
indicate some degree of hearing loss.  Hensley v. Brown, 5 
Vet. App. 155, 157 (1993).  The Court further opined that 38 
C.F.R. § 3.385, discussed below, then operates to establish 
when a hearing loss can be service connected.  Hensley at 
159.

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, 4000 Hertz are 26 decibels or greater; 
or when speech recognition scores using the Maryland CNC Test 
are less than 94 percent.  38 C.F.R. § 3.385.

Here, the veteran currently has bilateral sensorineural 
hearing loss of a level that is considered a disability under 
38 C.F.R. § 3.385.  This is clearly shown in the veteran's 
February 2004 VA examination report.  At that time, the 
veteran reported subjective complaints of tinnitus that 
developed in the "last couple of years".  What is not shown 
by this examination report, or, unfortunately, by any other 
medical evidence in the claims file, is a link between the 
veteran's periods of service and his current hearing loss or 
subjective complaints of tinnitus.  The veteran asserted that 
both problems were caused by inservice exposure to acoustic 
trauma from being in close proximity to artillery fire during 
WW II in his first period of service with the US Army. 

The Board notes that the veteran's service medical records 
are not on file.  Attempts to obtain them and to reconstruct 
his file have been fruitless.  Responses to requests for 
records indicate that the veteran's records were destroyed in 
the fire at the National Personnel Records Center (NPRC).  
Separation documents and the DD Form 214 from the veteran's 
first period of service indicate that the veteran served in 
the US Army as a lineman or technician with Battery C, 65th 
Armored Field Artillery Battalion.  He served in WW II 
battles or campaigns in Rome, Arno, Southern France, 
Rhineland, and Central Europe; he received no wounds in 
action.  The DD Form 214 from his second period of service 
(with the US Air Force) showed his most significant duty 
assignment was that of supply specialist.  While these 
documents do not show a definitive record of inservice 
exposure to acoustic trauma, the Board notes that it is quite 
likely that the veteran's duty with the Army during famous WW 
II battles and campaigns brought him into close proximity 
with the sounds of the firing of large guns or artillery 
pieces.  The fact that the veteran was exposed to such 
excessive noise is not in dispute.  See 38 U.S.C.A. 
§ 1154(b).  

That being said, the Board must point out that there is 
absolutely no medical evidence on file to show that the 
veteran developed chronic hearing loss or tinnitus as a 
result of inservice exposure to excessive noise.  The file 
contains no medical evidence showing complaints or medical 
findings regarding defective hearing or ear problems during 
his periods of service, at separation, or for many years 
thereafter.  Conversely, the fact that the veteran was 
accepted into service for a second period of active duty 
beginning in 1947, subsequent to his inservice exposure to 
acoustic trauma in WW II, indicates that he did not have a 
hearing loss or tinnitus disability at that time.  

Although the veteran has claimed during his February 2003 
examination that he had hearing loss and tinnitus during his 
first period of active duty, he also noted that these 
symptoms "eased up" by the time of discharge in 1945.  It 
is noteworthy that the veteran was able to pass his physical 
examination for his second enlistment.  Furthermore, the 
earliest point at which he reported seeking help for his 
hearing problems was in 1970, more than two decades after his 
first discharge.  The veteran was asked to submit any 
evidence in support of his claim, and specifically indicated 
in July 2003, and again in December 2003, that he had no 
medical evidence to submit.

The Board finds that available service records and post-
service medical records show no indication that the veteran 
was ever treated for complaints indicative of hearing loss or 
tinnitus until many years after service.  In fact, it is not 
until the 2003 claim for service connection that the veteran 
even reported hearing loss or tinnitus to VA.  On VA 
examination in February 2004, the examiner identified a 
hearing loss disability and noted the veteran's subjective 
report of a ringing noise that developed in the "last couple 
of years", but specifically found that it was less likely 
than not that the veteran's complaints of hearing loss and 
subjective tinnitus were a consequence of acoustic trauma 
while in service.  The examiner stated the following:  

Temporary threshold shift and tinnitus 
after hazardous noise exposure is a known 
phenomena.  The literature reports that 
recover[y] may be complete after such 
incidences.  Repeated exposures will lead 
to permanent threshold shift, that is, 
hearing loss.  One memorable exposure 
does not confirm or rule out that a 
permanent change in hearing took place.  
In this case, there is no nexus between 
the temporary threshold shift on active 
duty and the development of either 
hearing loss or a steady tinnitus at 
least two decades later.  For this 
reason, it is less likely than not that 
the complaints of hearing loss and 
tinnitus are a consequence of military 
service.  

The Board must rely on medical evidence of record.  Without 
any such evidence linking the veteran's hearing loss or 
tinnitus to his inservice acoustic trauma, service connection 
must be denied.

While the veteran has not alleged, and the facts do not show, 
that he was diagnosed with hearing loss or tinnitus at 
service discharge or sensorineural hearing loss within one 
year from separation from service, service connection is not 
precluded if hearing loss or tinnitus can otherwise be linked 
to service.  Ledford v. Derwinski, 3 Vet. App. 87 (1992).  On 
review of the evidence, however, the Board finds that the 
preponderance of the evidence is against the veteran's claim.  
No competent medical evidence has otherwise been presented to 
show a causal nexus between inservice acoustic trauma and the 
veteran's hearing loss and tinnitus today.  The only link 
between the veteran's conditions and service comes from the 
veteran himself.    

The Board places greater weight on the specific conclusions 
of the VA physician who examined the veteran in February 2004 
and responded to specific questions posed by VA.  This 
physician noted the veteran's reported history of inservice 
acoustic trauma.  He went on to specifically state that it 
was less likely than not that the veteran's hearing loss and 
subjective tinnitus were related to service, especially in 
light of the fact that the veteran was accepted into service 
for a second enlistment after the exposure to acoustic trauma 
from WW II.  The examiner provided a medical rationale for 
his negative opinion, and there is no evidence to the 
contrary.  Without medical evidence linking hearing loss or 
tinnitus to some aspect of his period of active duty, the 
veteran's claims for service connection must be denied.

The Board has considered statements and testimony from the 
veteran.  Although he has asserted that he has hearing loss 
and tinnitus due to inservice acoustic trauma, the medical 
evidence fails to establish a causal connection, or nexus, 
between the current complaints and inservice trauma.  While 
the veteran may believe that he has tinnitus and hearing 
problems that were caused by an inservice injury, he is a 
layman and has no competence to offer a medical opinion in 
that regard.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992). 

In summary, the Board finds that the evidence of record does 
not show that the veteran had hearing loss or tinnitus in 
service or for many years thereafter.  Furthermore, the 
preponderance of the medical evidence on file does not relate 
the current symptoms to any aspect of the veteran's periods 
of active duty.  Direct service connection requires a 
relationship or connection to an injury or disease or some 
other manifestation of the disability during service.  Boyer 
v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); See also, 
Hickson, supra.  The most probative evidence of record is 
against such a finding in this case.  In light of the 
foregoing, the Board finds that the preponderance of the 
evidence is against the claims, and the benefit of the doubt 
doctrine is not for application.  See generally Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 
3d 1361 (Fed. Cir. 2001).



Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2005)), imposes obligations on VA in terms of its duties to 
notify and assist claimants.  

The VCAA notice requirements have been satisfied by virtue of 
June and November 2003 letters sent to the claimant.  The 
letters, in their totality, advised the veteran what 
information and evidence was needed to substantiate the 
claims decided herein and of his and VA's respective duties 
for obtaining evidence.  Quartuccio v. Principi, 16 Vet. App. 
183 (2002).   He was specifically told that it was his 
responsibility to support the claims with appropriate 
evidence.  The claimant has not alleged that VA failed to 
comply with the notice requirements of the VCAA.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  In addition, 
by virtue of the rating decision on appeal, and the statement 
of the case (SOC), he was provided with specific information 
as to why these particular claims were being denied, and of 
the evidence that was lacking.  He was also supplied with the 
complete text of 38 C.F.R. § 3.159(b)(1) in the February 2005 
SOC.  

The RO's June 2003 notice letter did not specifically tell 
the claimant to provide any relevant evidence in his 
possession.  However, he was otherwise fully notified of the 
need to give to VA any evidence pertaining to the claims.  
Furthermore, by way of the June 2003 notice letter and a 
November 2003 letter, the veteran was fully informed that his 
service medical records had been destroyed in the NPRC fire, 
and of the type of records and evidence he could submit in an 
effort to restore his file.  The veteran submitted some 
documents and a completed questionnaire from NARA (National 
Archives and Records Administration), but indicated in July 
2003 that he had no further medical evidence to submit to 
support his claims.   There is no allegation from the 
claimant that he has any evidence in his possession that is 
needed for a full and fair adjudication of these claims.  
When considering the notification letters, the rating 
decision on appeal, and the statement of the case (SOC), as a 
whole, the Board finds that he was aware that it was 
ultimately his responsibility to give VA any evidence 
pertaining to these claims.  See Pelegrini v. Principi, 18 
Vet. App. 112, 120-21 (2004) (Pelegrini II).  

In concluding that the VCAA notice requirements have been 
satisfied, the Board has relied on communications other than 
the RO's formal VCAA notice letter to the appellant.  
However, what the VCAA seeks to achieve is to give the 
claimant notice of the elements discussed in Pelegrini II.  
Once that is done-whether by a single notice letter or via 
more than one communication-the essential purposes of the 
VCAA have been satisfied.  Here, because each of the four 
content requirements of a VCAA notice has been met, any error 
in not providing a single notice to the appellant covering 
all content requirements was harmless.  See, e.g., 38 C.F.R. 
§ 20.1102 (2004); Mayfield, supra.  

The Board also notes that the Court's decision in Pelegrini 
II, held, in part, that a VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  Here, the June and 
November 2003 notice letters provided substantial notice 
prior to the initial adjudication in March 2004.  The 
appellant been provided with every opportunity to submit 
evidence and argument in support of his claims and to respond 
to VA notices, and the purpose behind the notice requirement 
has been satisfied because the appellant has been afforded a 
meaningful opportunity to participate effectively in the 
processing of his claims.  

The Board also concludes VA's duty to assist has been 
satisfied.  In cases where the veteran's service medical 
records are unavailable through no fault of his own, there is 
a "heightened duty" to assist the veteran in the development 
of the case. See O'Hare v. Derwinski, 1 Vet. App. 365 (1991); 
Layno v. Brown, 6 Vet. App. 465, 469 (1994) (where the 
veteran's service medical records have been destroyed or 
lost, there is a duty to advise the veteran to obtain other 
forms of evidence).  While the claimant's service medical 
records were destroyed in the fire, reasonable attempts were 
made to obtain supporting records that could, to the extent 
possible, restore the claims file.  In any event, even if 
service medical records were on file, they would be of 
limited value.  VA has conceded the fact that the veteran was 
exposed to inservice acoustic trauma, and the veteran has not 
asserted that he was treated during service for hearing loss 
or tinnitus, or that these conditions were noted at 
separation.  The veteran noted he first sought help for his 
hearing loss in 1970 and he stated, at one point, that he had 
treatment at an outpatient clinic in Mount Vernon, MO.  The 
veteran was sent release forms and asked to provide 
information that would allow VA to request copies of any 
relevant records of private treatment.  In a December 2003 
response, the veteran indicated that his statement regarding 
treatment at Mount Vernon was in error, and that he had no 
further medical evidence to submit at this time.  He did not 
return the completed release forms.    The claimant has not 
indicated that there are any pertinent available records 
outstanding that he wanted VA to obtain or that he felt are 
relevant to the claim. 

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  
The claimant was afforded a medical examination in February 
2004, and the VA examiner provided an opinion unfavorable to 
these claims.  Further examination or opinion is not needed 
because, at a minimum, there is no persuasive and competent 
evidence that the hearing loss or tinnitus condition may be 
associated with the claimant's military service.  Wells v. 
Principi, 326 F.3d 1381, 1384 (Fed. Cir. 2003) (holding that 
the Secretary's obligations under section 5103A to provide a 
claimant with a medical examination or to obtain a medical 
opinion is triggered if the evidence of record demonstrates 
"some casual connection between his disability and his 
military service").  This is discussed in more detail above.  

VA satisfied its duties to inform and assist the claimant at 
every stage of this case.  Therefore, he is not prejudiced by 
the Board considering the merits of the claims in this 
decision.



	(CONTINUED ON NEXT PAGE)



ORDER

Service connection for hearing loss is denied.

Service connection for tinnitus is denied.


____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


